EXHIBIT 10.44

 

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED

NEIMAN MARCUS GROUP, INC. DEFINED CONTRIBUTION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Effective as of January 1, 2008)

 

Pursuant to the provisions of Article VIII thereof, The Amended and Restated
Neiman Marcus Group, Inc. Defined Contribution Supplemental Executive Retirement
Plan (Effective as of January 1, 2008) (the “Plan”) is hereby amended effective
as of January 1, 2008 in the following respects only:

 

FIRST:  Section 2-35 of the Plan is hereby amended by restating the second
sentence thereof in its entirety to read as follows:

 

If an Employee would be deemed a Key Employee as of an Identification Date, the
Employee is treated as a “Specified Employee” for the 12-month period beginning
on the fourth month following the end of the 12-month period ending on the
Identification Date.

 

SECOND:  Section 4-2 of the Plan is hereby amended by restatement in its
entirety to read as follows:

 

Section 4-2                                     Time of Distribution.

(a)                                  Affirmative Election.

 

(1)                                  Subject to Section 7-2, Section 7-3,
Section 7-4 and Section 7-5 below, the Committee, in its sole and absolute
discretion, may permit an Eligible Employee to elect to receive the distribution
of his or her Defined Contribution Account upon the later of:

 

(A)  his or her Separation from Service, or

(B)  his or her Specified Distribution Date;

 

provided, however, that the Committee may prescribe such limitations on the
choices available to an Eligible Employee for a Specified Distribution Date as
it may determine in its sole and absolute discretion.

 

(2)                                  Notwithstanding anything herein to the
contrary, an affirmative election will be disregarded and given no consideration
if such an election is not reflected on a properly completed Enrollment
Agreement that is timely filed with the Committee by the date set by the
Committee in its sole and absolute discretion.

 

(b)                                 Deemed Election.  Subject to Section 7-2,
Section 7-3, Section 7-4 and Section 7-5 below, to the extent the Committee does
not allow or an Eligible Employee has not made an affirmative election regarding
the distribution of her or

 

1

--------------------------------------------------------------------------------


 

her Defined Contribution Account pursuant to Section 4-2(a) above, the Eligible
Employee shall be deemed to have designated the time of payment as the later of:

 

(1)                                  Separation from Service, and

(2)                                  the attainment of age fifty-five (55).

 

(c)                                  2008 Special Payment Election.  Any
provision of the Plan to the contrary notwithstanding, prior to January 1, 2009
(or such earlier date as the Committee may prescribe), each Participant may
elect an age from 56 through 65 that will apply as his or her deemed election in
Section 4-2(b)(2) above rather than age 55, and such election shall be treated
as his or her initial election and shall not be subject to the election change
rules provided in Section 7-6; provided, however, that no such election shall be
permitted to change any payment that would otherwise have been made in 2008 and
no such election may accelerate a payment into 2008 that would not otherwise
have been made in 2008.

 

THIRD:  Section 7-1 of the Plan is hereby amended by restatement in its entirety
to read as follows:

 

Section 7-1                                     Distributions.  A Participant
shall receive a distribution of the vested amount credited to his or her Defined
Contribution Account under the Plan at the time or times and in the form or
forms provided in ARTICLE IV, or pursuant to one or more Amended Enrollment
Agreements, as provided in Section 7-6 below; provided, however, that if the
distribution of an amount credited to the Participant’s Defined Contribution
Account is to commence upon his or her Separation From Service and such
Participant is a Specified Employee at the time of his or her Separation From
Service, the provisions of Section 7-2 below shall apply to such distribution. 
A distribution paid pursuant to this Section 7-1 shall commence to be paid by
the Company to the Participant as soon as administratively practicable on or
following the time designated pursuant to ARTICLE IV, but no later than sixty
(60) days following such designated time, and shall be paid to the Participant
entirely in cash.  If the payment is to made in the form of five annual
installments as provided in Section 4-3, the amount of each installment payment
shall equal the value of the Defined Contribution Account as of the last
business day immediately prior to such payment divided by the number of
installments remaining to be paid, and each subsequent payment following the
first payment shall be made during the immediately subsequent calendar year.

 

FOURTH:  Sections 7-3 and 7-4 of the Plan are hereby amended by restatement in
their entirety to read as follows:

 

Section 7-3                                     Death of Participant.  If a
Participant dies prior to commencement of his or her benefit under the Plan, the
Participant’s Beneficiary shall receive a lump sum cash distribution of the
entire vested amount credited to the Participant’s Defined Contribution Account
as soon as administratively

 

2

--------------------------------------------------------------------------------


 

practicable following the date of the Participant’s death, but no later than
sixty (60) days following the date of the Participant’s death.  If a Participant
dies after commencement of his or her benefit under the Plan, the Participant’s
Beneficiary shall receive a lump sum cash distribution of the remaining
installments payable to the Participant under the Plan as soon as
administratively practicable following the date of the Participant’s death, but
not later than sixty (60) days following the Participant’s death.

 

Section 7-4            Disability of Participant.  If a Participant becomes
Disabled prior to commencement of his or her benefit under the Plan, the
Participant shall receive a lump sum cash distribution of the entire vested
amount credited to his Defined Contribution Account as soon as administratively
practicable following the date the Participant becomes Disabled, but no later
than sixty (60) days following such date.  If a Participant becomes Disabled
after commencement of his or her benefit under the Plan, the Participant shall
receive a lump sum cash distribution of the remaining installments payable to
the Participant under the Plan as soon as administratively practicable following
the date the Participant becomes Disabled, but no later than sixty (60) days
following such date.  Notwithstanding anything herein to the contrary, if the
Participant, in the sole judgment of the Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefor, the
Committee may direct payment in accordance with Section 10-15 below.

 

FIFTH:  Section 7-6 of the Plan is hereby amended by restatement in its entirety
to read as follows:

 

Section 7-6            Change in Time.

(a)           Subject to Section 7-6(b) below, the Committee, in its sole and
absolute discretion, may permit a Participant to change the time of a
distribution otherwise provided pursuant to ARTICLE IV, by filing with the
Committee an Amended Enrollment Agreement in accordance with the requirements of
this Section 7-6; provided, however, that:

 

(1)                                  no change shall be effective until at least
twelve (12) months after the date on which the properly completed Amended
Enrollment Agreement is filed with the Committee;

 

(2)                                  the distribution must be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid or, in the case of installment payments, five (5) years
from the date the first amount was scheduled to be paid;

 

(3)                                  no change with respect to a payment at a
specified time or pursuant to a fixed schedule may be made less than twelve (12)
months prior to the date the payment is scheduled to be paid

 

3

--------------------------------------------------------------------------------


 

or, in the case of installment payments, twelve (12) months prior to the date
the first amount is scheduled to be paid.

 

In the case of a payment that is scheduled to be made during a period longer
than one day, such payment shall be deemed to be scheduled to be paid for
purposes of this subsection (a) as of the first day of such time period.

 

(b)                                 Notwithstanding the preceding:

 

(1)                                  with the exception of a Participant’s death
or disability, once payment has commenced, the time of such payment shall not be
modified, and

 

(2)                                  no change will be permitted that would
result in a payment being postponed by more than ten (10) years from the date
originally elected, or, if applicable, deemed to have been elected.

 

IN WITNESS WHEREOF, this Amendment has been executed this 22nd day of December,
2008.

 

 

 

 

 

   THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

By:

   /s/  Marita O’Dea

 

 

Its:

   Senior Vice President and

 

 

 

   Chief Human Resource Officer

 

4

--------------------------------------------------------------------------------